Citation Nr: 0620838	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-34 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran has certified military status as follows:  
Beleagured from January 1942 to April 1942, no casualty 
service from April 1942 to January 1945, recognized guerrilla 
service from January 1945 to April 1945, and regular 
Philippine Army service from April 1945 to May 1946.  He died 
on March [redacted], 1993.  The appellant is the veteran's surviving 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in March 1993.  The Certificate of Death 
lists the immediate cause of death as congestive heart 
failure, secondary to arteriosclerotic heart disease with 
contributing causes of death of hypostatic pneumonia and 
osteogenic carcinoma.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The cause of the veteran's death did not have its onset 
during active service or any applicable presumptive period, 
and is not related to any in-service disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in November 2002.  This notice 
was provided to the appellant prior to initial adjudication 
of the claim by the RO in April 2003.  The appellant was told 
of the requirements to establish a successful claim, advised 
of her and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in her 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  An additional VCAA letter was sent to 
the appellant in July 2003.  

While the appellant did not receive any notice regarding the 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the decision below denies (and does not grant) 
service connection; neither the rating of a disability nor 
the effective date of such an award is a matter for 
consideration.  Hence, the appellant is not prejudiced by the 
lack of such notice.

Service medical records are associated with the claims file, 
as is a letter from Dr. R. E. Echipare.  Assistance shall 
also include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a medical opinion 
is not required because there is no competent evidence of 
record indicating that the  veteran's cause of death was 
associated with his active service.  See 38 C.F.R. § 
3.159(c)(4)(A); Charles v.  Principi, 16 Vet. App. 370 
(2002); Wells v. Principi, 326  F.3d 1381 (Fed. Cir. 2003).  

The Board finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice or duty 
to assist requirements of the VCAA.

Cause of death

The veteran died in March 1993.  At the time of his death, 
the veteran was not service connected for any disability.  
The death certificate lists the cause of his death as 
congestive heart failure, secondary to arteriosclerotic heart 
disease.  The appellant asserts that the calamities and 
maltreatment of war aggravated the health of the veteran.  
She also asserts that the veteran was a prisoner of war (POW) 
during World War II.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service- connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

Because the veteran was not service connected for heart 
disease, or any other disability at the time of his death, it 
is necessary to determine whether service connection should 
have been established.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  This 
includes cardiovascular-renal disease.  38 C.F.R.  
§ 3.309(a). 

If a veteran is a former prisoner of war, certain diseases 
shall be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. §§ 3.307(a)(5), 3.309(c).  This 
includes atherosclerotic heart disease.  38 C.F.R. § 
3.309(c).

Service medical records document that the veteran had a tooth 
extracted in March 1942.  A medical history note, signed by 
the veteran, from May 1946 states that he had "Malaria as 
POW, Dysentary while in Bataan".  No further reference to 
these conditions is noted in any service medical record.  An 
April 1945 physical examination show the veteran to be normal 
in all other respects, noting only a skin condition of the 
chest and back and slight varicose veins of the left leg.  
Thus, there is no evidence that the cause of the veteran's 
death had its onset during service.  

The only post-service evidence of treatment for any medical 
condition is a letter (received in December 2002) from Dr. 
R.E. Echipare that he treated the veteran for heart disease 
and other ailments from January 1989 until the time of his 
death.  The physician summarizes his treatment of the veteran 
but does not offer any opinion as to the etiology of the 
veteran's health problems.  This treatment, which began over 
40 years after the veteran's separation from service, is not 
probative that any condition causing or contributing to his 
death had its onset during service.  For the same reason, 
this evidence is not probative of onset of heart disease 
during the one year presumptive period following separation 
from service.  Therefore, 38 C.F.R. § 3.307 and § 3.309 are 
not applicable to the appellant's claim.  

Although the appellant has contended that the veteran's death 
was related to his service, as a layperson she is not 
competent to establish these facts by her own assertions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The appellant asserts that the veteran was a POW.  Because 
the cause of the veteran's death is one to which a 
presumption of service connection applies for former POW's, 
this case turns on the veteran's status as such.  The 
determinative question that must be resolved in the  present 
matter is whether the record has established that the  
appellant had status as a former POW as defined by statutes  
and regulations.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

A former prisoner of war is a person who, while serving in 
the active military, naval or air service, was forcibly 
detained or interned in the line of duty by an enemy or a 
foreign government, to agents of either, or a hostile force.  
Id.  

VA shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y).  However, VA is not 
required to follow a service-department finding that an 
individual did not have the status of a POW.  Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).  

A determination by the U.S. Army Reserve Components Personnel 
and Administration Center (USARCPAAC) is found on an AGUZ 
Form 632 (dated in August 1982).  USARCPAAC determined that 
the veteran was beleagured from January 31, 1942 to April 8, 
1942, in no casualty status from April 9, 1942 to January 28, 
1945, had recognized guerrilla service from January 29, 1945 
to April 4, 1945 and regular Philippine Army service from 
April 5, 1945 to May 20, 1946.  This document indicated that 
there was alleged POW status for the period of April 9, 1942 
to April 24, 1942, but such was not supported and the veteran 
was not entitled to receive pay during that period.  This 
document also states "none" in the section indicating POW 
status.  

A handwritten Affidavit for Philippine Army Personnel 
(AFPAP), signed by the veteran in May 1945, states that the 
veteran escaped from the death march to Camp O'Donnell on 
April 29, 1942.  This AFPAP states that he was a member of 
the 301 anti-tank unit from December 15, 1941 to December 19, 
1941; a member of Btry "C" 23 FA Bataan from December 20, 
1941 to January 31 1942; a member of the 3rd BN PS from 
February 1, 1942 to April 9, 1942; escaped from death march 
on April [redacted], 1942, a civilian farmer from May 5, 1942 to 
April 1, 1945; and reported to the 2nd Repl. BN Camp Olivas 
on April 5, 1945.  

An AFPAP, signed by the veteran in January 1946, states that 
he surrendered under proclamation no. 1 and was a POW from 
April 10, 1942 to April 24, 1942.

In a claim received by VA in September 1982, and signed by 
the veteran, the veteran indicated that he had never been a 
POW.

A copy of document from the Zambales Military District and 
titled Roster of "C" Company, received in December 1982, 
states that the veteran surrendered to the Japanese on April 
9, 1942 and escaped on April 12, 1942.  A copy of a document, 
dated in July 1951, on the letterhead of the General 
Headquarters Armed Forces of the Philippines (received in 
November 1982), states that from April 9, 1942 to April 26, 
1942, the veteran surrendered and escaped, with a location of 
Bataan.  This copy states the veteran served with the 301st 
A.T. Bn under Capt. [redacted].

A March 1983 certification of the Republic of the Philippines 
Ministry of National Defense states that the veteran was a 
POW from April 10 to April 24.  This document states that it 
was "for USVA reference only."

The Board finds that there is no reasonable basis to question 
the service department determination that the veteran was not 
a POW.  Furthermore, the Board finds that, in weighing the 
evidence in support of the veteran's status as a POW against 
the evidence against such status, the preponderance of the 
evidence is against a finding that the veteran was a POW.  In 
this regard, the Board notes that the veteran clearly 
indicated in his September 1982 claim that he had never been 
a POW.  Further, there are no newly submitted documents that 
warrant a request for re-certification from the service 
department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
The Board notes that the AFPAP's (and other records asserting 
that the veteran had been a POW) were of record at the time 
of the August 1982 (AGUZ Form 632) certification of the 
veteran's service.

Having found that the veteran was not a former POW, the 
presumptive provisions of 38 C.F.R. § 3.309(c) are 
inapplicable to the appellant's claim.  Since there is no 
competent evidence that the veteran's congestive heart 
failure resulted from his service, the appellant's claim for 
service connection for the cause of the veteran's death must 
be denied.

For the reasons provided above, the preponderance of evidence 
is against the appellant's claim.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


